DETAILED ACTION 
The amendment submitted on May 10, 2021 has been entered.  Claims 1-2, 10-15, 17-21, and 23-26 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed, although it is the examiner’s impression that the application contains allowable subject matter.  The examiner therefore suggests a terminal disclaimer over copending applica-tion no. 15/887,289 would place the application in condition for allowance.  
Priority
Receipt of the two German priority documents is acknowledged.  
Withdrawn Rejections 
The rejection of claims 10-13 pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form is withdrawn in view of the corrective amendment to claim 1.  
The rejection of claims 19-22 under both pre-AIA  35 U.S.C. 112, second paragraph and fourth paragraph is withdrawn because the examiner finds applicant’s arguments (see applicant’s Remarks, submitted May 10, 2021, at pp. 11-12) to be persuasive.  
The rejection of claims 1-2, 12-15, and 17-25 under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Juergens (Respir. Med. 97(3):250-56 (2003)) is withdrawn because the examiner is persuaded (see applicant’s Remarks at pp. 12-22) that this reference does not reasonably suggest “a reduced dose” of topically administered respiratory therapeutic as required by the amendment to claim 1.  
The provisional rejection of claims 1-2, 10-15, and 17-25 for double patenting over copending Application No. 15/887,289 in view of Juergens is likewise withdrawn.  
New Grounds for Rejection Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 1-2, 10-15, 17-21, and 23-26, as amended, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 15/887,289.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘289 application claims (see, e.g., the claims submitted on June 16, 2021) a method of treating a respiratory disorder comprising administering 1,8-cineol with a “reduced dosage” of an inhaled respiratory therapeutic.  This is a provisional nonstatutory double patent-ing rejection because the patentably indis-tinct claims have not, in fact, been patented.  
Conclusion 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call 
/Theodore R. Howell/ Primary Examiner, Art Unit 1628